Motion granted and Order filed July 29, 2022.




                                       In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-22-00377-CV
                                  ____________

                     IN THE INTEREST OF O.H., A CHILD


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2021-00604J


                                      ORDER

         This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant’s brief was originally due July 11, 2022. On July 12, 2022, the
court granted appellant an extension to August 1, 2022 to file her brief and noted
no further extensions would be granted absent exceptional circumstances. Before
the court is appellant’s motion for a second extension to August 9, 2022 to file her
brief.

         Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore we grant appellant’s motion and order appellant’s appointed
counsel, Donald M. Crane, to file appellant’s brief no later than August 9, 2022. If
the brief is not filed by that date, counsel may be required to show cause why he
should not be held in contempt of court. In addition, the court may require
appointment of new counsel due to the failure to timely file appellant’s brief.



                                      PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Poissant.




                                          2